Citation Nr: 0314581	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for inflammation of 
plantar fascia.

2.  Entitlement to service connection for tendinitis of the 
elbow with epicondylitis.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for a spine disability.

5.  Entitlement to service connection for diverticulitis.

6.  Entitlement to service connection for prostatitis.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  In May 2001, the Board remanded the 
matter for additional development of the evidence and due 
process considerations.  

At the time the Board remanded this matter, the issues on 
appeal included entitlement to service connection for spastic 
bowel syndrome.  While the matter was in remand status, in a 
September 2002 rating decision, the RO granted service 
connection for irritable bowel syndrome, secondary to the 
veteran's service-connected post-traumatic stress disorder.  
The Board finds that the award of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal with respect to this issue.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
for irritable bowel syndrome, those issues are not currently 
in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  The remaining issues on appeal are as 
set forth on the cover page of this remand.


REMAND

In March 2003, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  This regulatory provision, however, was 
subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In view of the Federal Circuit's 
holding, it now appears that the proper course of action is 
to remand the matter to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After completion of the above and any additional development 
deemed necessary by the RO, the RO should review the record.  
If the benefits sought are not granted in full, the veteran 
should be furnished an appropriate supplemental statement of 
the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




